Bischoff, P. J.
The appellant produced no evidence and the record discloses no exceptions other than those taken to the denial of the motion for the dismissal of the complaint and to the refusal to withdraw from the jury the claim for loss of earnings and expense incurred for medical attendance. ■
The evidence amply supports the cause of action for the negligence, based upon the act of the defendant in causing its car to be started while the plaintiff’s wife was attempting to board it, after it had come to a stop for the purpose. The circumstances negative the presence of contributory negligence sufficiently for the finding of the jury, and, upon the record, the plaintiff was properly allowed to recover for the loss of his wife’s earnings and for medical expenses.
From our examination of the case we conclude that the appeal is without merit, and that argument is wholly unnecessary to sustain the judgment, in assailing which the appellant has deemed it inexpedient to submit a brief.
Leventritt and Glarke, JJ., concur.
Judgment affirmed, with costs.